Citation Nr: 0328181	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  99-03 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include the issue of whether new and 
material evidence has been submitted to reopen the claim.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to May 
1988.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 1997 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a claim for 
service connection for PTSD.  The Board remanded this case to 
the RO in July 2000.  By decision dated December 2000, the RO 
reopened the claim, but denied it on the merits.  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen the claim, and the RO's 
jurisdictional determination is not binding upon the Board.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
The Board, therefore, has rephrased the issue on the title 
page to reflect that the issue of reopening remains pending 
before the Board.


REMAND

During the pendency of this appeal, the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) were enacted.  
In pertinent part, this law redefined VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The Court of Appeals for Veterans Claims 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  

In this case, the veteran has presented VA diagnoses of PTSD 
which appear to conform to DSM-IV.  See 38 C.F.R. 
§§ 3.304(f); 4.125(a) (2003).  The initial issue presented in 
this case concerns whether the veteran was actually exposed 
to the combat and non-combat stressors relied upon by VA 
examiners in arriving at his PTSD diagnosis.  The reported 
stressors which appear to support the PTSD diagnosis in the 
examination reports are as follows:

1) the veteran contends that he "frequently" 
came under fire during his tour of duty in the 
Korean Demilitarized Zone (DMZ) which required 
him to spend most of his time in a bunker, and 
exposed him to mortar and artillery rounds 
which exploded within 200 to 300 meters of his 
location;
2) he reports an incident wherein he was 
ordered to recompute the firing of a gun 
during training exercises which resulted in an 
artillery round landing in a "katusa camp" 
and killing six Koreans; 
3) he reports witnessing soldiers "blown up" 
by friendly fire" or otherwise "witnessed 
deaths";
4) he contends that he was exposed to violence 
and has flashbacks of his service in Vietnam.

The RO has been unable to verify with the United Services 
Center for Research of Unit Records (USASCRUR) the incident 
wherein the veteran claims that his recomputation of the 
firing of a gun during training exercises resulted in an 
artillery round landing in a "katusa camp" and killing six 
Koreans.  The veteran has not provided sufficient detail to 
verify his other claimed stressors.  The Board is of the 
opinion that the RO should notify the veteran of the types of 
evidence necessary to substantiate his claimed stressors, and 
the relative duties on the part of the veteran and VA in 
obtaining such evidence.  38 U.S.C.A. § 5103 (West 2002).  
This notice should request that the veteran provide 
additional details of his claimed stressors, and that he 
should corroborate the claimed stressors by providing 
evidence such as witnesses with personal knowledge of the 
events, newspaper accounts, etc.  This notice should also 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to provide additional details 
regarding the following claimed stressors:

1) the approximate time, dates and 
circumstances regarding his 
"frequently" coming under fire 
during his tour of duty in the Korean 
DMZ which required him to spend most 
of his time in a bunker, and exposed 
him to mortar and artillery rounds 
which exploded within 200 to 300 
meters of his location;
2) the approximate time, dates, 
circumstances and names of any 
soldiers or any other individuals he 
witnessed being "blown up" by 
friendly fire or other means of 
death;
3) the approximate time, dates, and 
circumstances of his service in 
Vietnam, and the violent episodes to 
which he was exposed.

The RO should also notify the veteran of the 
types of evidence necessary to substantiate 
his claimed stressors, the relative duties on 
the part of the veteran and VA in obtaining 
such evidence, and that he should corroborate 
the claimed stressors by providing evidence 
such as witnesses with personal knowledge of 
the events, newspaper accounts, etc.  This 
notice should also inform the veteran that a 
full year is allowed to respond to a VCAA 
notice.  

The veteran is hereby advised that 
verification of his alleged stressors will 
depend upon him providing sufficiently 
detailed information regarding those 
stressors.  See Hayes v. Brown, 5 Vet. App. 
60, 68 (1993) (a claimant must cooperate by 
providing information within his control).

2.  The RO should send a report of claimed 
stressors as above and any further details 
provided by the veteran to USASCRUR for 
verification of the reported stressors.  
USASCRUR should be requested to provide any 
information which might corroborate each of 
the veteran's alleged stressors.  

3.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
clinical records which may be pertinent to his 
claims on appeal, to include dates he first 
received treatment at the Causeway and Jamaica 
Plains VA outpatient clinics.  The RO should 
obtain all records identified by the veteran, 
to include complete clinic records from the 
Causeway and Jamaica Plains VA outpatient 
clinics.  

4.  The RO must review the claims file and 
ensure that all VCAA notice and duty to assist 
obligations have been satisfied in accordance 
with the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable 
legal precedent.

5.  Thereafter, the RO should readjudicate the 
claim for service connection for PTSD.  If the 
claim remains denied, the RO should provide 
the veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
allow an appropriate time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




